DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Basker et al. (US Pub: 2014/0231891 A1), herein after Basker, in view of HAFEZ et al. (US PGpub: 2017/0133461 A1), herein after HAFEZ.
Regarding claim 1, Basker teaches a semiconductor electronic component (200) comprising: a fin (206) with sidewalls  and a distal portion, wherein the distal portion is distal to a substrate (202), the fin comprising a semiconductor material and a dopant (Paragraph [0035] and FIG. 2A-2B), wherein the dopant concentration in the fin provides a Fermi level in either the valence band or the conduction band; a source region on the fin; a drain region on the fin (merged source and drain region 220 on the 
Basker, perhaps, does not explicitly teach a gate dielectric on the sidewalls and the distal portion along a portion of the fin between the source region and the drain region.
However, HAFEZ teaches a barrier layer (118) on sidewalls and a distal portion of a fin along a portion of the fin between a pair of contacts (110, 112) (Paragraph [0019], [0021] and FIG 1-2).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify with dielectric layer from HAFEZ’s device such that a current may be applied to one or the other of the two contacts. The current flow between the two contacts is then controlled by the control gate. The control gate extends deeper on the fin than does the p-channel. This ensures that the p-channel is more than completely enclosed on three sides. Alternatively, the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate. 
Regarding claim 2, Basker teaches the semiconductor electronic component of claim 1, wherein the dopant is more concentrated near surfaces of the fin than a core of the fin (Paragraph [0035] and FIG. 2A-2B). 
Regarding claim 3, Basker t
Regarding claim 4, Basker teaches the semiconductor electronic component of claim 3, wherein the dopant is concentrated on a surface of the distal portion of the fin (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 5, Basker teaches the semiconductor electronic component according to any one of claim 1, further comprising a capacitor, wherein the gate region is a first terminal of the capacitor, and the drain region and the source region are a second terminal of the capacitor (FinFET structure (200) comprises a metal-insulator-metal (MIM) capacitor (Paragraphs [0036]-[0037] and FIG 3A-3B in Basker), and a control gate (214) which has an electrode (230) and a pair of contacts (210, 212) has electrodes (220, 222) attached thereto (Paragraph [0027] and FIG. 5 in HAFEZ), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 6, Basker does not explicitly teach the semiconductor electronic component of claim 5, wherein the first terminal is configured to be biased to a first voltage potential and the second terminal is configured to be biased to a second voltage potential that is different from the first voltage potential (the electrode (230) to which a variable voltage may be applied, and the electrodes (220, 222) to allow a current to be applied to one of the contacts (210, 212) (Paragraph [0027] and FIG 5 in HAFEZ), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current 
Regarding claim 7, Basker does not explicitly teach the semiconductor electronic component according to claim 1, further comprising a resistor, wherein the drain region is a first terminal of the resistor and the source region is a second terminal of the resistor (a variable resistor (220) comprises the control gate (214) having the electrode (230) and the contacts (210, 212) having the electrodes (220, 222) attached thereto (see paragraph [0027] and figure 5 in HAFEZ ), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 8, Basker teaches a method comprising: forming a fin(206) with sidewalls and a distal portion, wherein the distal portion is distal to a substrate (202), the fin comprising a semiconductor material; doping the fin with enough dopant (Paragraph [0035] and FIG. 2A-2B) to cause the semiconductor material of the fin to have a dopant concentration in the fin provides a Fermi level in either the valence band or the conduction band; forming a gate dielectric on the sidewalls and the distal portion along a portion of the fin; forming a first terminal on the gate dielectric; forming a second terminal on of the fin; and forming a third terminal on the fin  (merged source and drain region 220 on the FIN 206. Paragraph [0042] and FIG. 8A-9, Paragraph [0038] and FIG. 4A-4B).


Basker, perhaps, does not explicitly teach a gate dielectric on the sidewalls and the distal portion along a portion of the fin between the source region and the drain region.
However, HAFEZ teaches a barrier layer (118) on sidewalls and a distal portion of a fin along a portion of the fin between a pair of contacts (110, 112) (Paragraph [0019], [0021] and FIG 1-2).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify with dielectric layer from HAFEZ’s device such that a current may be applied to one or the other of the two contacts. The current flow between the two contacts is then controlled by the control gate. The control gate extends deeper on the fin than does the p-channel. This ensures that the p-channel is more than completely enclosed on three sides. Alternatively, the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 9, Basker  teaches the method of claim 8, wherein the dopant is more concentrated near surfaces of the fin than a core of the fin (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 10, Basker  
Regarding claim 11, Basker teaches the method of claim 10, wherein doping the fin comprises vertically doping the fin to cause the dopant to be concentrated on a surface of the distal portion of the fin (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 12, Basker teaches the method of claim 8, wherein the first terminal forms a top plate of a capacitor and the fin forms a bottom plate of the capacitor (Considering that sequential layers comprising a first layer of titanium nitride (208), a dielectric layer (210) and a second layer of titanium nitride (212) are deposited over the silicon fins (206) that will form a basis of an MIM capacitor (see paragraph [0037] and figures 3A-3B in Dl), and a person skilled in the art would arrive at the claimed invention by general experimentation).
Regarding claim 13, Basker does not explicitly teach the method of claim 12, wherein the first terminal is configured to be biased to a first voltage potential and the second terminal and the third terminal are configured to be biased to a second voltage potential that is different from the first voltage potential. However, HAFEZ teaches a variable resistor (220) comprises a control gate (214) having the electrode (230) to which a variable voltage may be applied, and a pair of contacts (210, 212) having the electrodes (220, 222) attached thereto to allow a current to be applied to one of the contacts (210, 212) (see paragraph [0027] and figure 5 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 14, Basker does not explicitly teach the method of claim 8, wherein the fin is configured to be a resistor, and wherein the second terminal is configured to be biased to a first voltage potential and the third terminal is configured to be biased to a second voltage potential that is different from the first voltage potential. However, HAFEZ teaches a variable resistor (220) comprises a control gate (214) having the electrode (230) to which a variable voltage may be applied, and a pair of contacts (210, 212) having the electrodes (220, 222) attached thereto to allow a current to be applied to one of the contacts (210, 212) (see paragraph [0027] and figure 5 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 15, Basker teaches a computing device comprising one or more semiconductor electronic components, each of the one or more semiconductor 
Basker, perhaps, does not explicitly teach a computing device comprising a FinFET architecture including a control gate surrounding a barrier layer
However, HAFEZ teaches a computing device (100) comprising a FinFET architecture (see paragraph [0064] and figure 56 in D2) including a control gate (114) surrounding a barrier layer (118) (Paragraph [0021] and FIG. 1-2)
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify HAFEZ’s device such that a current may be applied to one or the other of the two contacts. The current flow between the two contacts is then controlled by the control gate. The control gate extends deeper on the fin than does the p-channel. This ensures that the p-channel is more than completely enclosed on three sides. Alternatively, the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Regarding claim 16, Basker teaches the computing device of claim 15, further comprising: a processor mounted on the substrate (202); 
Basker, perhaps, does not explicitly teach a memory unit capable of storing data; a graphics processing unit; an antenna within the computing device; a display on the computing device; a battery within the computing device; a power amplifier within the processor; and a voltage regulator within the processor; wherein at least one of the processor, the memory unit, the graphics processing unit, or the voltage regulator comprises the one or more semiconductor electronic components.
However, HAFEZ teaches a computing device (100) comprises components including a processor (4) physically and electrically coupled to a board (2); a volatile memory (e.g., DRAM) (8), a non-volatile memory (e.g., ROM) (9), a flash memory; a graphics processor (12); an antenna (16); a display (18); a battery (22); a power amplifier (24), wherein one or more of the components are constructed using the FinFET architecture (see paragraphs [0064]-[0065] and FIG 56.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify with dielectric layer from HAFEZ’s device such that a current may be applied to one or 
Regarding claim 17, Basker teaches the computing device of claim 15, wherein the dopant is more concentrated near a surface of the fin than a core of the fin (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 18, Basker teaches the computing device of claim 15, wherein the fin is doped along only one surface (Paragraph [0035] and FIG. 2A-2B).
Regarding claim 19, Basker teaches the computing device of claim 15, wherein the one or more semiconductor electronic components comprise a capacitor including the fin, the source region, the drain region, the gate dielectric and the gate region (FIG. 2A-2B, 3A-3, 8A-9)..
Regarding claim 20, Basker teaches the computing device of claim 15, wherein the one or more semiconductor electronic components comprise a resistor including the fin, the source region, the drain region, the gate dielectric and the gate region (FIG. 2A-2B, 3A-3, 8A-9).
Regarding claim 21, Basker teaches a capacitor (MIM capacitor (see paragraphs [0036]-[0037] and figures 3A-3B) comprising: a fin with sidewalls and a distal portion, wherein the distal portion is distal to a substrate, the fin comprising a semiconductor material and a dopant, wherein the dopant concentration in the fin provides a Fermi level in either the valence band or the conduction band; a source region on the fin; a 
Basker, perhaps, does not explicitly teach a gate dielectric on the sidewalls and the distal portion along a portion of the fin between the source region and the drain region.
However, HAFEZ teaches a pair of contacts (210, 212) having electrodes (220, 222), and a control gate (214) having an electrode (230) (see paragraph [0027] and FIG. 5)
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Basker’s semiconductor electronic component to modify with dielectric layer from HAFEZ’s device such that a current may be applied to one or the other of the two contacts. The current flow between the two contacts is then controlled by the control gate. The control gate extends deeper on the fin than does the p-channel. This ensures that the p-channel is more than completely enclosed on three 
Regarding claim 22, Basker does not explicitly teach the capacitor of claim 21, wherein the first terminal is configured to be biased to a first voltage potential and the second terminal is configured to be biased to a second voltage potential that is different from the first voltage potential (the electrode (230) to which a variable voltage may be applied, and the electrodes (220, 222) to allow a current to be applied to one of the contacts (210, 212) (Paragraph [0027] and FIG 5 in HAFEZ), and a person skilled in the art would arrive at the claimed invention by general experimentation so that the gate may be made smaller to allow a leakage current through the p-channel even when the maximum voltage has been applied to the control gate.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828